UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 []TRANSITION REPORT PURSUANT TO SECTION 13OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-26824 TEGAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 68-0370244 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2201 South McDowell Blvd. Petaluma, California 94954 (Address of Principal Executive Offices) Telephone Number (707) 763-5600 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.)(Check One): Large accelerated filer []Accelerated filer []Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of August 9, 2007 there were 7,113,372 shares of our common stock outstanding.The number of shares outstanding reflects a 1 to 12 reverse stock split effected by the Registrant on July 25, 2006. TEGAL CORPORATION AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2007 and March 31, 2007 3 Condensed Consolidated Statements of Operations for the three months endedJune 30, 2007 and June 30, 2006 4 Condensed Consolidated Statements of Cash Flows as of June 30, 2007 and June 30, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1.A. Risk Factors 19 Item 6. Exhibits 25 Signatures 24 - 2 - PART I — FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements TEGAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) June 30 March 31 2007 2007 ASSETS Current assets: Cash and cash equivalents $ 23,349 $ 25,776 Accounts receivable, net of allowances for sales returns and doubtful accounts of $318 and $413 at June 30, 2007 and March 31, 2007, respectively 6,883 6,634 Inventories, net 8,640 5,567 Prepaid expenses and other current assets 1,350 991 Total current assets 40,222 38,968 Property and equipment, net 1,312 1,351 Intangible assets, net 1,087 1,161 Other assets 108 176 Total assets $ 42,729 $ 41,656 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Notes payable and bank lines of credit $ — $ 10 Accounts payable 3,705 1,974 Accrued product warranty 1,191 1,101 Deferred revenue 968 1,064 Litigation suspense 19,500 19,500 Accrued expenses and other current liabilities 3,244 3,590 Total current liabilities 28,608 27,239 Total long term liabilities — — Total liabilities 28,608 27,239 Commitments and contingencies (Note 7) Stockholders’ equity: Preferred stock; $0.01 par value; 5,000,000 shares authorized; none issued and outstanding — — Common stock; $0.01 par value; 200,000,000 shares authorized; 7,113,372 and 7,106,867shares issued and outstanding at June 30, 2007 and March 31, 2007, respectively 71 71 Additional paid-in capital 122,871 122,473 Accumulated other comprehensive income 184 240 Accumulated deficit (109,005 ) (108,367 ) Total stockholders’ equity 14,121 14,417 Total liabilities and stockholders’ equity $ 42,729 $ 41,656 See accompanying notes. - 3 - TEGAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended June 30, 2007 2006 Revenue $ 4,598 $ 6,576 Cost of sales 2,977 4,078 Gross profit 1,621 2,498 Operating expenses: Research and development expenses 778 996 Sales and marketing expenses 1,006 1,044 General and administrative expenses 1,203 2,302 Total operating expenses 2,987 4,342 Operating loss (1,366 ) (1,844 ) Other income (expense), net 728 42 Net loss $ (638 ) $ (1,802 ) Net loss per share, basic and diluted $ (0.09 ) $ (0.26 ) Shares used in per share computation: Basic and diluted 7,110 7,023 Note: Shares used in per share computation for Basic and Diluted reflect a 1 to12 reverse stock split effected by the Company on July 25, 2006 See accompanying notes. - 4 - TEGAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (638 ) $ (1,802 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 215 232 Stock compensation expense 380 230 Stock issued under stock purchase plan 8 — Provision for recovery of doubtful accounts and sales return allowances (95 ) 152 Loss on disposal of property and equipment — 23 Fair value of warrants and options issued for services rendered 9 26 Changes in operating assets and liabilities, net of acquisitions: Accounts receivables (159 ) (1,017 ) Inventories (3,137 ) 235 Prepaid expenses and other assets (302 ) (13 ) Accounts payable 1,736 211 Accrued expenses and other current liabilities (360 ) 225 Accrued product warranty 114 112 Deferred revenue (96 ) 87 Net cash provided by (used in) operating activities $ (2,325 ) $ (1,299 ) Cash flows used in investing activities: Purchases of property and equipment (102 ) (20 ) Net cash used in investing activities: (102 ) (20 ) Cash flows provided by financing activities: Net proceeds from issuance of common stock — 4 Borrowings under notes payable and bank lines of credit (10 ) 94 Payments on capital lease financing — (2 ) Net cash (used in) provided by financing activities (10 ) 96 Effect of exchange rates on cash and cash equivalents 10 76 Net increase (decrease) in cash and cash equivalents (2,427 ) (1,147 ) Cash and cash equivalents at beginning of period 25,776 13,787 Cash and cash equivalents at end of period $ 23,349 $ 12,640 See accompanying notes. - 5 - TEGAL CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (All amounts in thousands, except share data) 1.Basis of Presentation: In the opinion of management, the unaudited condensed consolidated interim financial statements have been prepared on the same basis as the March 31, 2007 audited consolidated financial statements and include all adjustments, consisting only of normal recurring adjustments, necessary to fairly state the information set forth herein.The statements have been prepared in accordance with the regulations of the Securities and Exchange Commission (“SEC”), but omit certain information and footnote disclosures necessary to present the statements in accordance with generally accepted accounting principles.These interim financial statements should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007.The results of operations for the three months ended June 30, 2007 are not necessarily indicative of results to be expected for the entire year. Our consolidated financial statements contemplate the realization of assets and the satisfaction of liabilities in the normal course of business. We incurred net losses of $638 and $1,802 for the periods ended June 30, 2007 and 2006, respectively. We generated (used) cash flows from operations of ($2,325) and ($1,299) for the period ended June 30, 2007 and 2006, respectively. During the fiscal year 2006 we raised approximately $18,410 in net proceeds from the sale of our common stock and warrants to institutional investors.We believe that these proceeds, combined with the effects of the consolidation of operations and continued cost containment, will be adequate to fund operations through fiscal year 2008. However, projected sales may not materialize and unforeseen costs may be incurred.If the projected sales do not materialize, we will need to reduce expenses further and raise additional capital through the issuance of debt or equity securities. If additional funds are raised through the issuance of preferred stock or debt, these securities could have rights, privileges or preferences senior to those of common stock, and debt covenants could impose restrictions on our operations. The sale of equity or debt could result in additional dilution to current stockholders, and such financing may not be available to us on acceptable terms, if at all. On July 25, 2006, Tegal Corporation effected a 1-for-12 reverse stock split of the Company’s common stock.The consolidated financial statements for current and prior periods have been adjusted to reflect the change in number of shares. Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist primarily of temporary cash investments and accounts receivable. Substantially all of the Company’s temporary investments are invested in money market funds. The Company’s accounts receivable are derived primarily from sales to customers located in the United States, Europe and Asia. The Company performs ongoing credit evaluations of its customers and generally requires no collateral. The Company maintains reserves for potential credit losses. Write-offs during the periods presented have been insignificant. As of March 31, 2007 three customers accounted for approximately 86% of the accounts receivable balance. During the quarter ended June 30, 2007 one customer (ST Microelectronics) accounted for 68% of total revenues.During the quarter ended June 30, 2006, three customers (ST Microelectronics, FlipChip, and RF Micro Devices) accounted for 83% of total revenues. As of June 30, 2007 two customers accounted for approximately 71% and as of June 30, 2006 three customers accounted for approximately 80% of the accounts receivable balance - 6 - Stock Based Compensation The Company has adopted several stock plans that provide equity instruments to our employees and non-employee directors.Our plans include incentive and non-statutory stock options and restricted stock awards.Stock options generally vest ratably over a four-year period on the anniversary date of the grant, and expire ten years after the grant date.Restricted stock awards generally vest on the achievement of specific performance targets.The Company also has employee stock purchase plans that allow qualified employees to purchase Company shares at 85% of the fair market value on specified dates. Effective April 1, 2006, we adopted the fair value recognition provisions of Statement of Financial Accounting Standards No. 123 (revised 2004), “Share Based Payment” (SFAS 123R) using the modified prospective transition method.Under that transition method, compensation expense that we recognized for the three months ended June 30, 2006 included: (a) compensation expense for all share-based payments granted prior to but not yet vested as of April 1, 2006, based on the grant date fair value estimated in accordance with the original provisions of SFAS 123, and (b) compensation expense for all share-based payments granted or modified on or after April 1, 2006, based on the grant date fair value estimated in accordance with the provisions of SFAS 123R.Compensation expense is recognized only for those awards that are expected to vest, whereas prior to the adoption of SFAS 123R, we recognized forfeitures as they occurred.In addition, we elected the straight-line attribution method as our accounting policy for recognizing stock-based compensation expense for all awards that are granted on or after April 1, 2006.Results in prior periods have not been restated. Total compensation expense for the period ended June 30, 2007 and 2006 was $388 and $230, respectively. The total compensation expense related to nonvested awards not yet recognized is $3,916.The weighted average period for which it is expected to be recognized is 2 years. The following assumptions are included in the estimated grant date fair value calculations for the Company’s stock option awards and Employee Qualified Stock Purchase Plan (“ESPP”): Three Months Ended June 30, 2007 2006 Expected life (years): Stock options 3.22 4.0 ESPP 0.5 0.5 Volatility: Stock options 82.40 % 82.40 % ESPP 82.40 % 82.40 % Risk-free interest rate 5.25 % 5.25 % Dividend yield 0.00 % 0.00 % During the three months ended June 30, 2007, there were no stock option grants. Stock Options & Warrants A summary of stock option and warrant activity during the quarter ended June 30, 2007 is as follows: Weighted Weighted Average Average Remaining Aggregate Exercise Contractual Intrinsic Shares Price Term (in Years) Value Beginning outstanding 2,051,746 $ 11.36 Granted Price market value — $ 0.00 Total — $ 0.00 Exercised — $ 0.00 Cancelled Forfeited (793 ) $ 12.36 Expired (14,457 ) $ 8.53 Total (15,250 ) $ 8.73 Ending outstanding 2,036,496 $ 11.39 4.48 $698 Ending vested and expected to vest 1,967,897 $ 11.61 4.31 $584 Ending exercisable 1,744,802 $ 12.48 3.69 $207 - 7 - The aggregate intrinsic value of options and warrants outstanding at June 30, 2007 is calculated as the difference between the exercise price of the underlying options and the market price of our common stock as of June 30, 2007. The following table summarizes information with respect to stock options and warrants outstanding as of June 30, 2007: Weighted Number Average Number Weighted Outstanding Remaining Exercisable Average Range of ExercisePrices As of June 30, 2007 Contractual Term (in years) Weighted Average Exercise Price As of June 30, 2007 Exercise Price As of June 30, 2007 $ 4.20 $ 4.20 16,344 1.19 $ 4.20 16,344 $ 4.20 4.60 4.60 304,653 9.18 4.60 50,000 4.60 4.68 7.08 222,902 5.27 6.16 188,108 6.14 7.20 8.28 62,079 7.60 8.18 62,079 8.18 12.00 12.00 1,284,990 3.18 12.00 1,284,990 12.00 12.36 73.50 136,869 3.90 26.19 134,622 26.38 92.26 92.26 416 2.69 92.26 416 92.26 92.52 92.52 4,165 2.63 92.52 4,165 92.52 99.00 99.00 2,498 2.74 99.00 2,498 99.00 105.00 105.00 1,580 1.55 105.00 1,580 105.00 $ 4.20 $ 105.00 2,036,496 4.47 $ 11.39 1,744,802 $ 12.48 Restricted Stock Units The following table summarizes our restricted stock award activity for the threemonths ended June 30, 2007 Number of Shares Weighted Average Grant Date Fair Value Balance, March 31, 2007 485,683 $ 4.73 Granted — — Vested — — Forfeited — — Distributed (5,000 ) 4.75 Balance, June 30,2007 480,683 $ 6.45 Unvested restricted stock at June 30, 2007 As of June 30, 2007 there was $3,100 of total unrecognized compensation cost related to restricted stock which is expected to be recognized over a weighted average period of 2.44 years. 2.Inventories: Inventories are stated at the lower of cost or market, reduced by provisions for excess and obsolescence. Cost is computed using standard cost, which approximates actual cost on a first-in, first-out basis and includes material, labor and manufacturing overhead costs. We estimate the effects of excess and obsolescence on the carrying values of our inventories based upon estimates of future demand and market conditions. We establish provisions for related inventories in excess of production demand. Should actual production demand differ from our estimates, additional inventory write-downs may be required.Any excess and obsolete provision is released only if and when the related inventory is sold or scrapped.During the three months endedJune 30, 2007 and June 30, 2006, the Company sold or scrapped previously reserved inventory of $137and $2,088respectively. The inventory provision balance at
